DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending and are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to Japanese Application No. JP2018-082676, filed on April 24, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 objected to because of the following informality:  Claim 12 is missing a traditional transitional phrase delineating the preamble from the body of the claim.  Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver configured to receive at least location information of a moving object” and “ a speed acquirer configured to acquire a speed of the vehicle” in claim 1. The receiver is interpreted to be a transceiver (as shown in Fig 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mukai et al., US 20190039610 A1, hereinafter referred to as Mukai.
As to claim 1, Mukai discloses a collision avoidance apparatus for a vehicle, comprising:
a receiver configured to receive at least location information of a moving object moving on a crossing road that is a road crossing a road that the vehicle is traveling on (In S408, the second information acquisition unit 36 acquires the second movement-information item of the moving object 110 moving behind the obstruction 200 as viewed from the own vehicle 100 as illustrated in FIG. 2, – See at least ¶85 & FIG. 5; As illustrated in FIG. 2, a driving assistance procedure is described by way of an example of a situation in which an own vehicle 100 is driving toward an intersection 210 where visibility is restricted by an obstruction 200 such as a building, and at the same time, a moving object 110 is moving toward the same intersection 210 from behind the obstruction 200 – See at least ¶46);
a camera configured to image in a travel direction of the vehicle (The cameras 12 perform forward imaging, side imaging, and rearward imaging from the own vehicle – See at least ¶32);
a speed acquirer configured to acquire a speed of the vehicle (travel information acquisition unit 32 acquires the vehicle speed from the vehicle speed sensor – See at least ¶81);
a braking device configured to brake the vehicle (brake system 62 to actuate brakes so as to avoid collision with the moving object – See at least ¶50); and
a collision avoidance controller configured to calculate a movement trajectory of the moving object from a succession of locations of the moving object received by the receiver, calculate a movement trajectory of the vehicle using the speed of the vehicle acquired by the speed acquirer, determine, using the movement trajectory of the moving object and the movement trajectory of the vehicle, whether the movement trajectory of the moving object is a trajectory of a moving object likely colliding with the vehicle, and in response to determining that the movement trajectory of the moving object is a trajectory of a moving object likely colliding with the vehicle and that the moving object fails to be recognized by the camera due to a view of the moving object being obstructed, calculate a risk index for determining a collision avoidance measure and employ the collision avoidance measure in dependence upon the risk index (The driving assistance device 30 is capable of detecting the traveling direction of the own vehicle 100 and a traveling direction of the moving object 110 from changes in their positions – See at least ¶52; another risk (another probability) of collision of the own vehicle 100 with the moving object 110, which the driving assistance device 30 determines based on the travel information item of the own vehicle 100 and on the second movement-information item of the moving object 110, is referred to as a second risk (second probability) - See at least ¶55; Meanwhile, the driving assistance device 30 sets, based on the second risk, another avoidance amount that is used when the driving assistance device 30 controls driving of the own vehicle 100 so as to cause the own vehicle 100 to perform another avoidance driving action (another avoidance maneuver), thereby avoiding the collision of the own vehicle 100 with the moving object 110 – See at least ¶59. Examiner notes that the risk index is analogous to the second risk which is obtained from indirect information when the camera fails to detect (or recognize) the moving object. This second risk is then used to determine a corresponding avoidance driving action i.e. a corresponding avoidance measure).
As to claim 2, Mukai discloses the collision avoidance controller is configured to: 
in response to the risk index being equal to or greater than a predetermined threshold, control the braking device to apply increased braking force as the collision avoidance measure as compared to a case where the risk index is less than the predetermined threshold (When the second risk is equal to or more than a second threshold at which it can be determined that the collision of the own vehicle 100 with the moving object 110 occurs, the driving assistance device 30 performs the second avoidance driving action. – See at least ¶66).
As to claim 12, Mukai discloses a collision avoidance control apparatus for a vehicle, connected communicably to:
a receiver configured to acquire location information of a moving object that is moving on a road crossing a road which the vehicle is traveling on and a camera configured to image in a travel direction of the vehicle (In S408, the second information acquisition unit 36 acquires the second movement-information item of the moving object 110 moving behind the obstruction 200 as viewed from the own vehicle 100 as illustrated in FIG. 2, – See at least ¶85 & FIG. 5; As illustrated in FIG. 2, a driving assistance procedure is described by way of an example of a situation in which an own vehicle 100 is driving toward an intersection 210 where visibility is restricted by an obstruction 200 such as a building, and at the same time, a moving object 110 is moving toward the same intersection 210 from behind the obstruction 200 – See at least ¶46; The cameras 12 perform forward imaging, side imaging, and rearward imaging from the own vehicle – See at least ¶32);
wherein the collision avoidance control apparatus is configured to, in response to a predefined condition being met, cause a braking device mounted to the vehicle to perform collision avoidance control (brake system 62 to actuate brakes so as to avoid collision with the moving object – See at least ¶50);
and the collision avoidance control apparatus is further configured to:
calculate a likelihood of collision between the moving object and the vehicle based on the location information of the moving object received by the receiver (when the second determination unit 40 determines that the collision of the own vehicle 100 with the moving object 110 is likely to occur, the second determination unit 40 calculates the TTC, which is a time to collision. - See at least ¶87);
determine, using the camera, whether the moving object has been recognized (The movement-information item of the moving object is detected by detection devices installed in the own vehicle, such as a camera – See at least ¶3); and
in response to determining that the moving object has not been recognized despite the calculated likelihood of collision between the moving object and the vehicle being greater than a predetermined value, change the predefined condition so as to facilitate activation of collision avoidance control by the braking device. (another risk (another probability) of collision of the own vehicle 100 with the moving object 110, which the driving assistance device 30 determines based on the travel information item of the own vehicle 100 and on the second movement-information item of the moving object 110, is referred to as a second risk (second probability) – See at least ¶55; the driving assistance device 30 sets, based on the second risk, another avoidance amount that is used when the driving assistance device 30 controls driving of the own vehicle 100 so as to cause the own vehicle 100 to perform another avoidance driving action (another avoidance maneuver), thereby avoiding the collision of the own vehicle 100 with the moving object 110 - See at least ¶59. Examiner notes that the second risk is based on indirect information when the moving object is not detected by the camera and thus determines the risk of collision separately as to when the moving object is recognized. Thus, when the second risk is above the predetermined threshold, an avoidance driving action (such as braking) is implemented).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al., US 20190039610 A1, as applied to claim 1 above, and further in view of Chan et al., US 10486708 B1, hereinafter referred to as Mukai and Chan respectively.
As to claim 3, Mukai fails to explicitly disclose: the collision avoidance controller is configured to, in response to a traffic volume of the crossing road being equal to or greater than a predetermined threshold, increase the risk index as compared to a case where the traffic volume of the crossing road is less than the predetermined threshold. However, Chan teaches the collision avoidance controller is configured to, in response to a traffic volume of the crossing road being equal to or greater than a predetermined threshold, increase the risk index as compared to a case where the traffic volume of the crossing road is less than the predetermined threshold. (The number of observed vehicle collisions may be calculated based upon historical traffic data for multiple areas and corresponds to an average risk for the multiple areas. The number of expected collisions may be a function of traffic flow …. The method may include generating a risk map based upon the risk index, and the risk map may include graphic elements depicting risk indices for a plurality of areas in addition to the particular area. The risk map may be a heat map… - See at least Column 15, Line 50).
	Mukai discloses calculating the likelihood of collision between the own vehicle and a moving object at crossing roads (i.e. an intersection). Chan teaches that the number of expected collisions (i.e. likelihood of collision) has a positive relationship with the flow of traffic at an intersection.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukai and include the feature of the collision avoidance controller is configured to, in response to a traffic volume of the crossing road being equal to or greater than a predetermined threshold, increase the risk index as compared to a case where the traffic volume of the crossing road is less than the predetermined threshold, as taught by Chan, because both references determine the likelihood of collision at an intersection. However, Chan teaches that the likelihood of collision at an intersection is higher when there is a greater flow of traffic at the intersection.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US 20190039610 A1 and Chan et al. US 10486708 B1, as applied to claim 3 above, and further in view of Okumura US 20160161270 A1, hereinafter referred to as Mukai, Chan and Okumura respectively.
As to claim 4, the combination of Mukai and Chan fails to explicitly disclose: the collision avoidance controller is configured to determine the traffic volume of the crossing road using at least one of a traffic volume of the crossing road acquired from traffic information received by the receiver and a traffic volume of the crossing road acquired by analyzing images captured by the camera. However, Okumura teaches the collision avoidance controller is configured to determine the traffic volume of the crossing road using at least one of a traffic volume of the crossing road acquired from traffic information received by the receiver and a traffic volume of the crossing road acquired by analyzing images captured by the camera (the perception system 116 can be configured to capture, at least, images for an image-based sensor system such that the computing device 100 can detect the configuration of an intersection and the presence, position, and orientation of neighboring vehicles within the images. ….. FIG. 3 shows a cross-shaped intersection 300 including an obstructed yield scenario for the autonomous vehicle 200 of FIG. 2. The automated driving system can be configured to detect preliminary information for the intersection 300. The preliminary information can include map-based information such as the type of intersection 300 and the configuration of the intersection 300 … The preliminary information can also include traffic density information for the intersection 300. – See at least ¶21 and 24).
Mukai discloses determination of risk index at an intersection. Chan teaches that there is a greater likelihood of collision with higher traffic flow (or traffic density) at an intersection. Okumura teaches using a perception system and an image-based sensor system to detect traffic density at an intersection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukai and Chan and include the feature of the collision avoidance controller is configured to determine the traffic volume of the crossing road using at least one of a traffic volume of the crossing road acquired from traffic information received by the receiver and a traffic volume of the crossing road acquired by analyzing images captured by the camera, as taught by Okumura, because Mukai discusses determining risk index of collision, Chan teaches that traffic volume is a factor in determining risk index and Okumura teaches how perception and image-based systems can be used to obtain traffic volume.
As to claim 5, Mukai discloses the collision avoidance apparatus, further comprising a radar (The millimeter-wave radars 14 scan ranges at predetermined angles by outputting millimeter waves forward, sideways, and rearward from the own vehicle – See at least ¶33).
The combination of Mukai and Chan fails to explicitly disclose the collision avoidance controller is configured to determine the traffic volume of the crossing road using a traffic volume of the crossing road acquired by analyzing signals received by the radar.  However, Okumura teaches the collision avoidance controller is configured to determine the traffic volume of the crossing road using a traffic volume of the crossing road acquired by analyzing signals received by the radar  (The perception system 116 can be configured to capture data and/or signals for processing by … a radar system – See at least ¶20; The preliminary information can also include traffic density information for the intersection 300 – See at least ¶24).
Mukai discloses determination of risk index at an intersection. Chan teaches that there is a greater likelihood of collision with higher traffic density at intersections. Okumura teaches processing of signals from a radar system to obtain traffic density information at intersections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukai and Chan and include the feature of the collision avoidance controller is configured to determine the traffic volume of the crossing road using a traffic volume of the crossing road acquired by analyzing signals received by the radar, as taught by Okumura, to obtain traffic volume information at intersections upon analysis of radar signals.
Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US 20190039610 A1 and Chan et al., US 10486708 B1, as applied to claim 3 above, and further in view of Stahlin US 20130181823 A1, hereinafter referred to as Mukai, Chan and Stahlin respectively. 
As to claim 6, the combination of Mukai and Chan fails to disclose the collision avoidance controller is configured to acquire priorities of the road that the vehicle is traveling on and the road that the moving object is moving on, and in response to the priority of the road that the moving object is moving on being higher than the priority of the road that the vehicle is traveling on, increase the risk index as compared to a case where the priority of the road that the moving object is moving on is lower than the priority of the road that the vehicle is traveling on. However, Stahlin teaches the collision avoidance controller is configured to acquire priorities of the road that the vehicle is traveling on and the road that the moving object is moving on, and in response to the priority of the road that the moving object is moving on being higher than the priority of the road that the vehicle is traveling on, increase the risk index as compared to a case where the priority of the road that the moving object is moving on is lower than the priority of the road that the vehicle is traveling on (Vehicle 24 likewise approaches the junction and has traffic priority (right-of-way) over vehicle 21. Since vehicle 21 is informed about the speed, direction of movement, and position of vehicle 24 by means of a WLAN connection, the system identifies that vehicle 24 presents a danger of collision for vehicle 21. Since the system furthermore receives no information from the ambient information data capture device 11 about vehicle 24, it concludes that vehicle 24 is not visible to the driver. Accordingly, the danger of collision is categorized as increased – See at least ¶65).
Mukai discloses determination of the likelihood of collision at intersections. Chan teaches that there is a greater likelihood of collision with higher traffic flow at intersections. Stahlin teaches comparing road priorities of vehicles at road intersections and thus, determining the resulting danger of collision between the vehicles at the intersections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukai and Chan and include the feature of the collision avoidance controller is configured to acquire priorities of the road that the vehicle is traveling on and the road that the moving object is moving on, and in response to the priority of the road that the moving object is moving on being higher than the priority of the road that the vehicle is traveling on, increase the risk index as compared to a case where the priority of the road that the moving object is moving on is lower than the priority of the road that the vehicle is traveling on, as taught by Stahlin, because both Mukai and Stahlin discuss the determination of the likelihood/dangers of collision at road intersections/junctions and Stahlin teaches that determining right-of-way is a known consideration when determining the risk of collision at an intersection.
As to claim 7, the combination of Mukai and Chan fails to disclose the collision avoidance apparatus, further comprising a navigation unit, wherein the collision avoidance controller is configured to acquire, using the navigation unit, the priorities of the road that the vehicle is traveling on and the road that the moving object is moving on. However, Stahlin teaches  the collision avoidance apparatus, further comprising a navigation unit, wherein the collision avoidance controller is configured to acquire, using the navigation unit, the priorities of the road that the vehicle is traveling on and the road that the moving object is moving on. (Furthermore, ambient information data evaluation device 18 reads sensor signals from … a navigation unit 111. Furthermore, navigation unit 111 has digital map memory 112, which contains digital map material for producing a three-dimensional surroundings model. Ambient information data evaluation device 18 evaluates all the available data and, upon identifying a danger of collision with an object, outputs an audible and haptic warning to the driver by means of warning device – See at least ¶63; The system uses a camera sensor in the ambient information data capture device to identify a stop sign 34 and concludes therefrom that the driver does not have traffic priority at the junction. This information is additionally verified by means of the digital map material which is present in the system - See at least ¶67).
Mukai discloses determining risk of collision at intersections. Chan teaches that there is a greater likelihood of collision with higher traffic flow at intersections. Stahlin teaches using signals from a navigation unit along with a camera sensor to determine road priorities of vehicles at intersections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukai and Chan and include the feature of the collision avoidance apparatus, further comprising a navigation unit, wherein the collision avoidance controller is configured to acquire, using the navigation unit, the priorities of the road that the vehicle is traveling on and the road that the moving object is moving on, as taught by Stahlin, to improve vehicle safety by using a navigation unit and camera to compare road priorities at intersections and the subsequent collision risk.
As to claim 8, the combination of Mukai and Chan fails to disclose the collision avoidance controller is configured to acquire the priorities of the road that the vehicle is traveling on and the road that the moving object is moving on, using information about a road sign or a road marking acquired by analyzing images captured by the camera. However, Stahlin teaches the collision avoidance controller is configured to acquire the priorities of the road that the vehicle is traveling on and the road that the moving object is moving on, using information about a road sign or a road marking acquired by analyzing images captured by the camera. (The system uses a camera sensor in the ambient information data capture device to identify a stop sign 34 and concludes therefrom that the driver does not have traffic priority at the junction - See at least ¶67). 
Mukai discloses determining risk of collision at intersections. Chan teaches that there is a greater likelihood of collision with higher traffic flow at intersections. Stahlin teaches using a camera sensor to identify road signs and determine road priorities of vehicles at intersections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukai and Chan and include the feature of the collision avoidance controller is configured to acquire the priorities of the road that the vehicle is traveling on and the road that the moving object is moving on, using information about a road sign or a road marking acquired by analyzing images captured by the camera, as taught by Stahlin, to improve vehicle safety with the identification of road signs to then compare road priorities at intersections and the subsequent collision risk.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US 20190039610 A1 and Chan et al. US 10486708 B1, as applied to claim 3 above, and further in view of Leseigneur FR 3052418 A1, hereinafter referred to as Mukai, Chan and Leseigneur respectively.
	As to claim 9, Mukai discloses the collision avoidance controller is configured to, based on information received by the receiver about the succession of locations of the moving object, and the location and the speed of the vehicle, determine whether the vehicle and the moving object are likely to reach trajectories for collision, and in response to determining that the vehicle and the moving object are likely to reach the trajectories for collision, increase the risk index as compared to a case where it is not determined that the vehicle and the moving object are likely to reach the trajectories for collision (mapping module applies or plots the vehicle's position and velocity, and the target's position and velocity, on a map. An embodiment in configuration 2 optionally uses the plot information to determine whether a projected path of the target and a projected path of the vehicle intersect and create a risk of collision. – See at least ¶44). The combination of Mukai and Chan fails to disclose the collision avoidance controller is configured to, based on information received by the receiver about traffic lights installed along the crossing road determine whether the vehicle and the moving object are likely to reach trajectories for collision. However, Leseigneur teaches the collision avoidance controller is configured to, based on information received by the receiver about traffic lights installed along the crossing road determine whether the vehicle and the moving object are likely to reach trajectories for collision (the driving assistance method according to the invention further comprises a step of receiving a message from a signaling device indicating a state and a time before change of state of said signaling device, the determination a level of collision risk taking into account the state of the traffic light – See at least ¶8).
Mukai discloses risk index calculation at crossing roads using the location and speed of the vehicles. Chan teaches that there is a greater likelihood of collision with higher traffic flow at intersections. Leseigneur teaches determining the risk of collision based upon the state of the traffic lights at crossing roads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukai and Chan and include the feature of the collision avoidance controller is configured to, based on information received by the receiver about traffic lights installed along the crossing road determine whether the vehicle and the moving object are likely to reach trajectories for collision, as taught by Leseigneur, to improve determining a risk collision by accounting for traffic light information at road intersections. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US 20190039610 A1 and Chan et al. US 10486708 B1, as applied to claim 3 above, and further in view of Dwivedi US 20120287276 A1, hereinafter referred to as Mukai, Chan and Dwivedi respectively.
As to claim 10, the combination of Mukai and Chan fails to disclose the collision avoidance controller is configured to, in response to recognizing light from a headlight of the moving object from a result of analysis of images captured by the camera, increase the risk index as compared to a case where the light from the headlight of the moving object is not recognized. However, Dwivedi teaches the collision avoidance controller is configured to, in response to recognizing light from a headlight of the moving object from a result of analysis of images captured by the camera, increase the risk index as compared to a case where the light from the headlight of the moving object is not recognized (As will become evident, the system 10, the controller 36, and methods of operating the same set forth in the following description are particularly well suited to, detecting an approaching vehicle at night because the algorithms are generally optimized for detecting light sources such as, but not limited to, a headlight 50 of the approaching vehicle 16. In general, the images are used to estimate a location of light sources relative to the vehicle 14, light sources such as approaching vehicle headlights, roadway lights, and the like. Then, by tracking these light sources over a sequence of images, and classifying the light sources a being from an approaching vehicle or otherwise, the likelihood of a rear collision may be determined. – See at least ¶ 24).
Mukai discloses determining the risk of collision at crossing roads. Chan teaches that there is a greater likelihood of collision with higher traffic flow at intersections. Dwivedi teaches the image analysis of headlights of approaching vehicles to determine the likelihood of collision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukai and include the feature of the collision avoidance controller is configured to, in response to recognizing light from a headlight of the moving object from a result of analysis of images captured by the camera, increase the risk index as compared to a case where the light from the headlight of the moving object is not recognized, as taught by Dwivedi, to improve vehicle safety by identifying a collision risk by tracking the headlights of surrounding vehicles.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US 20190039610 A1 and Chan et al. US 10486708 B1, as applied to claim 3 above, and further in view of Seifert US 20180211528 A1, hereinafter referred to as Mukai, Chan and Seifert respectively.
As to claim 11, The combination of Mukai and Chan fails to explicitly disclose a microphone configured to acquire travel noise of vehicles other than the vehicle, wherein the collision avoidance controller is configured to, in response to determining that travel noise of the moving object is included in the travel noise of vehicles other than the vehicle, increase the risk index as compared to a case where it is not determined that the travel noise of the moving object is included in the travel noise of vehicles other than the vehicle.  However, Seifert teaches a microphone configured to acquire travel noise of vehicles other than the vehicle, wherein the collision avoidance controller is configured to, in response to determining that travel noise of the moving object is included in the travel noise of vehicles other than the vehicle, increase the risk index as compared to a case where it is not determined that the travel noise of the moving object is included in the travel noise of vehicles other than the vehicle  (a control system for a vehicle that utilizes a plurality of microphones (preferably arranged in one or more arrays of at least two microphones) disposed at the exterior of the vehicle for sensing sound around the vehicle. An audio processor receives and processes outputs of the microphones to determine or recognize sounds (such as emergency vehicle sirens or the like) detected or sensed at the microphones and to identify or classify the detected sounds and determine the direction from which the sounds are coming from. Responsive to identification of an emergency vehicle siren, the system may generate an alert to a driver of a non-autonomous vehicle or to an occupant of an autonomous vehicle and/or may control a steering system and/or braking system and/or accelerating system of the equipped vehicle to make way for the determined emergency vehicle and/or to pull over the equipped vehicle to the side of the road and stop if it is determined that the detected emergency vehicle is on the road on which the equipped vehicle is traveling and is approaching the equipped vehicle – See at least ¶4 and 5).
Mukai discloses risk index calculation for collisions at crossing roads. Chan teaches that there is a greater likelihood of collision with higher traffic flow at intersections. Seifert teaches the use of a microphone to sense sound such as, an emergency vehicle siren that will alert the vehicle and then take measures to avoid collision with other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukai and Chan and include the feature of the microphone configured to acquire travel noise of vehicles other than the vehicle, wherein the collision avoidance controller is configured to, in response to determining that travel noise of the moving object is included in the travel noise of vehicles other than the vehicle, increase the risk index as compared to a case where it is not determined that the travel noise of the moving object is included in the travel noise of vehicles other than the vehicle, as taught by Seifert, to improve vehicle safety by incorporating sound detection to enhance vehicle detection and subsequent collision risk. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWSAF FAHIM whose telephone number is (571)272-8934. The examiner can normally be reached Monday - Friday (out of office every other Friday) - 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.F./
Examiner, Art Unit 3668                                                                                                                                                                                         /LAIL A KLEINMAN/Primary Examiner, Art Unit 3668